 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-19-00172-PHX-SPL
      Anthony James Merrick,
 9                                               )
                                                 )
                         Petitioner,             )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Charles L. Ryan, et al.,                   )
12                                               )
13                       Respondents.            )
                                                 )
14                                               )

15            On September 12, 2019, this Court adopted Magistrate Judge Deborah M. Fine’s
16   Report & Recommendation and dismissed Petitioner’s Petition for Writ of Habeas Corpus
17   (Doc. 64). Petitioner has filed a Motion to Alter or Amend the Judgment pursuant to
18   Federal Rule of Civil Procedure 59(e) (Doc. 66).
19            Reconsideration is disfavored and “appropriate only in rare circumstances.”
20   Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D. Ariz. 1995). Motions for
21   Reconsideration are “not the place for parties to make new arguments not raised in their
22   original briefs,” nor should such motions be used to ask the Court to rethink its previous
23   decision. Motorola, Inc. v. J.B. Rodgers Mech. Contractors, 215 F.R.D. 581 (D. Ariz.
24   2003).
25            The Court may grant a motion under Rule 59(e) if the district court is presented with
26   newly discovered evidence, committed clear error, the initial decision was manifestly
27   unjust, or there is an intervening change in controlling law. Sch. Dist. No. 1J, Multnomah
28   Cty., Or. V. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). The Court finds that
 1   Petitioner’s motion does not satisfy the requirements of Rule 59(e). Accordingly,
 2         IT IS ORDERED that Petitioner’s Motion to Alter or Amend the Judgment
 3   pursuant to Federal Rule of Civil Procedure 59(e) (Doc. 66) is denied.
 4         Dated this 18th day of October, 2019.
 5
 6
                                                     Honorable Steven P. Logan
 7                                                   United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
